323 S.W.3d 790 (2010)
Michael E. JACKSON, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70373.
Missouri Court of Appeals, Western District.
August 31, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 2, 2010.
Frederick J. Ernst, Kansas City, MO for appellant.
Shaun J. Mackelprang and Jamie P. Rasmussen, Jefferson City, MO for respondent.
Before LISA WHITE HARDWICK, P.J., JAMES M. SMART, JR., and ALOK AHUJA, JJ.
Prior report: 230 S.W.3d 61.

Order
PER CURIAM.
Michael Jackson appeals the denial of his Rule 29.15 motion for post-conviction relief following an evidentiary hearing in which he sought to vacate his convictions for first-degree murder and armed criminal action. The judgment is affirmed. Rule 84.16(b).